United States Court of Appeals
                     For the First Circuit

Nos. 02-1139, 02-1340, 02-1465

                 LUIS A. ACEVEDO-GARCIA, et al.,

             Plaintiffs-Appellees/Cross-Appellants,

                                  v.

  ROBERTO VERA MONROIG, Individually and as Mayor of Adjuntas;
MUNICIPALITY OF ADJUNTAS; IRMA M. GONZALEZ DELGADO, Individually
             and as Personnel Director of Adjuntas,

             Defendants-Appellants/Cross-Appellees.



                              ERRATA



          The opinion of this court issued August 21, 2003, should
be amended as follows:

          On page    12,   line    5,   replace   "regulatory"   with
"regularity".

          On page    51,   line    4,   replace   "plaintiffs"   with
"defendants".